Per Curiam,
The court below found that the purchase-money for the properties which were deeded to Charles D. Hershberger, husband of the appellant, had been paid by her out of her own separate estate. She knew how the deeds had been drawn and acquiesced in them on the faith of some vague sort of an oral agreement with her husband that he held title in trust for her and would later deed the properties to her. In 1911 and 1912 he became largely indebted, and sundry judgments, aggregating $7,500, were entered against him, including one for money borrowed from the plaintiff, who, before making the loan, had the records examined by his attorney, which disclosed apparent title in the husband to the land in controversy. By involuntary proceedings in bankruptcy, instituted in October, 1912, Hershberger was adjudged a bankrupt, and in July, 1913, the property in suit was sold by his trustee in bankruptcy. It was not until after the appellee’s judgment had been entered against him and the proceedings in bankruptcy had been instituted that he undertook to fulfill his promise to his wife by making a deed to her. This he did on July 8, 1913. Under the Act of June 4, 1901, P. L. 425, the alleged *512trust was void as to the appellee and other judgment creditors of the husband: Rochester Trust Company v. White, 243 Pa. 469. This was the correct view of the court below, and the judgment is affirmed.